Beck, J.
On November 15, 1911, the trial judge heard the application of the defendant in error for temporary alimony, and on December 8, 1911, rendered judgment allowing a specified amount as temporáry alimony and another amount as attorney’s fees for counsel representing the applicant. Thereupon the plaintiff in error sued out a bill of exceptions complaining of this judgment. The bill of exceptions was certified on the 20th day of December, 1911. The evidence is not embodied in the bill of exceptions, but an approved brief of the same is specified as a part of the record. It appears that.this brief of the evidence was not approved until the 5th day of January, 1912. Eeld, that the brief of evidence can not be considered by this court. The trial judge was without authority to approve the brief of evidence after the bill of exceptions had been certified. His authority to deal with the brief of evidence in any way, either by changing it or making endorsements thereon, terminated when he signed the certificate to the bill of exceptions. Milton v. City of Savannah, 121 Ga. 89 (48 S. E. 684), and cases cited. And as the only questions raised by the assignments of error are dependent for determination upon the brief of the evidence, the judgment of the court below must be affirmed.

Judgment affirmed.


All the Justices concur.